                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Tyrone Michael Strother,                               Case No. 20-cv-1709 (PJS/HB)

                        Petitioner,

 v.                                                                 ORDER

 Tracy Beltz, Warden, Minnesota
 Correctional Facility-Faribault,

                        Respondent.


         This matter is before the Court on Petitioner Tyrone Michael Strother’s Amended

Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody

[ECF No. 13] and the Report and Recommendation of the U.S. Magistrate Judge [ECF

No. 30]. No party has objected to the Report and Recommendation. Accordingly, based

on all of the files, records, and proceedings herein, IT IS HEREBY ORDERED THAT:

      1. Tyrone Michael Strother’s Petition under 28 U.S.C. § 2254 for Writ of Habeas

         Corpus by a Person in State Custody [ECF No. 13] is DENIED;

      2. This action is DISMISSED; and

      3. No certificate of appealability shall be issued.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: 6/8/21                                       s/Patrick J. Schiltz
                                                    PATRICK J. SCHILTZ
                                                    United States District Judge
